Citation Nr: 0729366	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for anxiety / depression, 
claimed as a mental condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from August 1973 to May 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The Board notes that the veteran requested a Travel Board 
hearing in his substantive appeal.  The hearing was scheduled 
for December 2006, but later cancelled by the veteran when he 
moved from Georgia to Louisiana.  The Travel Board hearing 
was subsequently rescheduled for July 2007.  The Board notes 
that the veteran failed to report for this hearing, and has 
made no attempt to reschedule the hearing.  Thus, the Board 
finds that the veteran's request for a hearing is considered 
to be withdrawn. 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his current 
depression is the result of his service in the Navy.  
Specifically, the veteran asserts that he was aboard the 
U.S.S. Belknap when it was involved in a collision at sea 
with the U.S.S. John F. Kennedy on November 22, 1975, and 
that he has experienced anxiety and depression since this 
event.

In a service medical record (SMR) dated March 1976, the 
veteran provided a history during a neuropsychiatric 
evaluation in which he recounted nearly being killed when he 
was trapped in the sleeping quarters with approximately 20 
other crew members for a period of 20 to 25 minutes following 
the collision and a subsequent fire aboard the ship.

The veteran was overcome by smoke from the fire, and once 
rescued, he was hospitalized in Italy for over one week.  The 
veteran reported at that time that he felt very anxious and 
scared when working in confined spaces on the ship.  The 
treating physician diagnosed the veteran as having acute 
situational anxiety secondary to the collision, and 
recommended that the veteran be transferred from the ship to 
shore duty.

In a follow-up treatment SMR dated May 1976, the treating 
physician noted that the veteran was relieved from his duties 
in the fire room.  The physician noted that a transfer to 
shore duty is very difficult because his military 
occupational specialty, boiler technician, was "a critical 
role" in the functioning of the ship.  The veteran refused 
to go back to sea, and was thereafter administratively 
discharged by reason of acute character disorder: schizoid 
personality. 

Post-service treatment records dated July 2002 show that the 
veteran received private treatment for depression from Dr. 
David Wartenberg beginning in November 2001.  The Board notes 
that the veteran was diagnosed as having hepatitis C in 2001 
as well.  

A letter from the veteran's spouse dated November 2003 
indicates that the veteran's depression stemmed from his 
involvement in the U.S.S. Belknap collision, and that the 
veteran used alcohol to cope with his feelings.  
Consequently,  the veteran's use of alcohol purportedly led 
to hepatitis C which forced the veteran to cease consumption 
of alcohol altogether.  According to the spouse, the 
veteran's depression has worsened since he stopped drinking.

In an informal hearing presentation dated August 2007, the 
veteran's representative stated that no Compensation and 
Pension Examination (C&P) had been conducted by VA in 
connection with the current claim.  The representative then 
requested that VA provide a C&P examination.  The Board 
acknowledges that VA has a duty to assist veterans to obtain 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 
38 § C.F.R. § 3.159.  This duty to assist includes providing 
a thorough and contemporaneous medical examination. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
facts discussed above, the Board finds that a C&P examination 
is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to have a VA psychiatric 
examination to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
Any psychological testing should also be 
conducted at that time if deemed necessary 
by the examiner, and the results of any 
testing done should be included with the 
findings from the VA examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  
  
If the examiner concludes that the veteran 
meets the criteria for any psychiatric 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the 
psychiatric disorder diagnosis is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, to include the 
veteran's involvement in the U.S.S. 
Belknap collision.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address and the RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


